Appellant was convicted of keeping a disorderly house, being the owner thereof, his punishment being assessed at a fine of $200. The plea to the jurisdiction was not well taken. The transcript from the District Court contains the general order of that court certifying certain causes to the County Court, the indictment herein being included. We think this a sufficient compliance with the statute, without making out and certifying this order in each and every case separately.
2. The evidence of reputation of the house and its inmates was clearly admissible in this character of case. These were facts tending to bring notice to appellant that his house was being kept as a house of prostitution.
3. So it was also permissible to show that lewd women, reputed prostitutes and women of "low character," visited this house with men. The house was that adjoining that occupied by appellant, there being only a space of six inches between the walls of the two houses.
4. It was clearly provable that the two houses occupied the close proximity to each other testified by the witnesses. This was a pertinent fact, tending strongly to show that appellant knew his house was being kept as charged.
5. The reading of law to the jury by counsel is largely addressed to the discretion of the court, and his ruling will not be disturbed unless the discretion has been abused to the injury of the accused. The authorities are clear upon this question. No injury is shown in this case in this respect. *Page 27 
6. The court charged the jury: "You are further instructed that it is not necessary for the State to prove particular acts of prostitution as having occurred in the house, in order to establish the allegation that such house was disorderly at the time and place charged in the indictment. While such proof is competent, it is also competent, for the purpose of sustaining such allegation, to prove the general reputation of the house and its inmates." This was excepted to at the time, and proper bill reserved. While the charge is substantially correct in stating the rule pertaining to the sufficiency of evidence, we think it is obnoxious to the criticism that is upon the weight of the evidence. A charge should clearly present the law, avoiding commenting upon the evidence. If appellant knew his house was being kept as a house of prostitution, he would be guilty of permitting it to be so kept. It would be immaterial bow he gained this information, or from what source it came, and this fact could be established by any legitimate evidence. But this would not justify the court in charging upon the weight to be attached to these different characters of evidence, or in drawing a comparison between them. A court is not permitted, under our statute, to discuss the force and effect of testimony, or the weight to be attached to this or that character of evidence, unless expressly authorized by the statute, as in perjury cases, or when accomplice's evidence is resorted to in the trial. For this error the judgment is reversed, and the cause remanded.
Reversed and remanded.